Citation Nr: 1827869	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for lumbar spine disability.

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2009.  The examiner did not initially provide an opinion on this examination report, but did provide an opinion in May 2010.  While the opinion addressed the issue of whether the Veteran's service-connected bilateral foot condition caused his lumbar and cervical spine disorders, the examiner did not comment on whether the service-connected bilateral foot condition aggravated his lumbar or cervical spine conditions. 

The examiner also did not address direct service connection for the claims on appeal.  During the December 2009 VA examination, the Veteran reported that his back and neck were injured during an in-service assault.  Opinions regarding direct service connection are necessary to address the Veteran's claims.  

Once the VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding relevant VA or private treatment records pertinent to the Veteran's claims and associate the same with the claims file.

2.  After all available records are associated with the claims file, schedule the Veteran for a VA examination by an appropriately qualified clinician to determine the nature and etiology of his claimed lumbar and cervical spine disabilities.  All necessary tests should be conducted.

Following review of the claims file and any appropriate examination, the examiner should provide opinions to the following:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability was caused or aggravated by a service-connected disability, to include bilateral foot hallux valgus and calluses?

b.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability was incurred in or caused by his service?

c.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was caused or aggravated by a service-connected disability, to include bilateral foot hallux valgus and calluses?

d.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was incurred in or caused by his service?

In answering the above questions, the examiner should comment on whether the Veteran's cervical and lumbar spine disabilities are consistent with an assault.


A rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




